Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 8, 1996, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to two counts of criminal possession of a forged instrument in the second degree and was sentenced to 180 days in jail and five years’ probation. Defendant was subsequently charged with and admitted to violating several terms of his probation whereupon County Court revoked his probation and resentenced him to two consecutive prison terms of 2 to 6 years. Defendant now argues that the sentence was harsh and excessive due to the consecutive nature of the prison terms. We disagree. After revoking defendant’s probation, County Court imposed a term of imprisonment that was appropriate for each crime to which defendant pleaded guilty (see, CPL 410.70 [5]; People v Pickett, 189 AD2d 913). Because each crime was a separate and distinct act, imposition of consecutive prison terms by County Court was authorized (see, Penal Law § 70.25). Given defendant’s demonstrated inability to abide by the terms of his probation, his extensive prior involvement with the justice system and the absence of *776extraordinary circumstances warranting our intervention, we find no reason to disturb the sentence. Accordingly, the judgment is affirmed.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.